Title: From Thomas Jefferson to Francis Eppes, 21 September 1820
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Poplar Forest
Sep. 21. 20.
I leave at Flood’s with this letter a packet containing 3. small volumes of my petit format library containing several tragedies of Euripides, some of Sophocles and  one of Aeschylus. the 1st you will find easy, the 2d tolerably so; the last incomprehensible in his flights among the clouds. his text has come to us so mutilated & defective and has been so much plaistered with amendments by his commentators that it can scarcely be called his.I inclose you our measured distances expressed in miles and cents. we leave this tomorrow morning and shall be at Monticello the next night. from thence you shall hear from me about the end of the 1st week of October. by that time I shall either see Doctr Cooper, or know that I shall not see him. I was decieved in the weather the day we left Milbrook. we past thro’ 2. hours of very heavy rain, and got to Flood’s at 11. oclock where we staid the day. we did not suffer ourselves but the servants got very wet. present our cordial love to the family. ever & affectionately yoursTh: Jefferson